Determination of the respondent Police Commissioner dated May 5, 1989, which found petitioner guilty of misconduct and imposed a penalty of forfeiture of 15 days’ vacation, is unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York *295County [Eugene Nardelli, J.], entered February 21, 1990) is dismissed, without costs and without disbursements.
The record contains substantial evidence to support the determination of the respondent Commissioner that petitioner, without provocation, uttered a racial slur. (Matter of Papadakis v Brezenoff, 103 AD2d 704, affd 64 NY2d 878.) No basis is presented to disturb respondent’s determination as to the credibility of the witnesses (Matter of Berenhaus v Ward, 70 NY2d 436). Concur—Milonas, J. P., Rosenberger, Asch, Smith and Rubin, JJ.